DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 15 and 21 have been amended, claims 15-35 remain pending, and claims 21-35 are withdrawn from consideration.
Terminal Disclaimer
The terminal disclaimer filed on 07/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/485330 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 6,606,803), herein Ritter, in view of Pundyk (US 8,523,629) and Sakai (US 2005/0268485).
Regarding claim 15, Ritter discloses an apparatus (sandal 40) for wearing on a foot, comprising a sole (sole 51) of the apparatus, the sole extends upward to form an interior wing (heel post 45); and a hook strap (strap 59) made of strapping connected to the interior wing and at least one other point on the sole (at loop 65) (column 6, line 36-column 7, line 17; Fig. 5). 
Ritter discloses that the strap 59 may be fastened to itself with a variety of different fasteners (column 7, lines 13-17), but does not specifically disclose a G-hook and a plurality of pockets. Pundyk teaches an apparatus including a strap fastener (attachment mechanism 66) including a G-hook (hook member 68), and strapping (strap 44) including a plurality of pockets (hook receiving panel 70) for receiving the G-hook, where moving the G-hook to a different pocket adjusts the fit of the apparatus (column 5, line 66-column 6, line 18; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a strap fastener including a G-hook and pockets, as taught by Pundyk, to the strap of Ritter as this would be a simple substitution of one type of strap fastener for another, with the predictable result of providing a secure connection of the strap end to the strap.
Ritter discloses that the sole may be formed of a variety of materials which are resilient and stiff, such as EVA foam (column 6, lines 51-56; column 7, lines 1-7, 52-58), but does not specifically disclose rubber. Sakai teaches that a sole (sole 14) for a sandal may be made with a stiff and resilient material, including rubber or EVA (paragraph 0024). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sole of rubber in order to use a material well known for use in shoe soles which is stiff and resilient, providing both support and comfort to the wearer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the interior wing of rubber in order to use a material well known for use in shoes which is stiff and resilient, providing strength and flexibility to the interior wing. Further, making the sole and interior wing of the same material simplifies manufacturing.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, the G-hook would be attached to an end of the hook strap.
Regarding claim 17, Ritter discloses that the hook strap is looped through a ring (loop 65).
Regarding claim 18, Ritter discloses that the apparatus is a sandal.
Regarding claim 19, Pundyk teaches that the plurality of pockets are formed by stitching in a second piece of strapping on top of the hook strap (column 6, lines 58-60; Fig. 1, 2).
Regarding claim 20, the combination of Ritter, Pundyk, and Sakai does not disclose the specific material of the G-hook. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the G-hook of plastic in order to use a material well known for making hooks which is inexpensive and sufficiently rigid.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732